PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/985,170
Filing Date: 30 Dec 2015
Appellant(s): BUCUR et al.



__________________
Jay E. Rowe Jr. (58,948)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 October 2020.
Every ground of rejection set forth in the Office action dated 27 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1 and 19-21 is/are rejected under 35 U.S.C. 103 as being obvious over Yushin et al. [Yushin] (US 2013/0224594) in view of Chang et al. (US 2002/0160251), in additional view of Yeh et al. [Yeh] (US 2002/0014184).
As to Claim 1:
Yushin discloses cathode sulfur particles for core-shell sulfur based battery cathodes (Title and Abstract) that comprises a core particle of sulfur mixed with carbon to enhance conductivity ([0016] that is added in solution when making sulfur core particles in suspension ([0071])—such suspension of sulfur and conductive particles implicitly requiring a dispersion of particles and thus a mixture—considered a homogeneous dispersion mixture including carbon dispersed throughout the sulfur.  Such introduced conductive carbon is disclosed as functionalized carbon to provide porous sulfur and carbon composite ([0073]). 
The sulfur composite core particle comprises an encasing multi-functional shell providing metal ion penetration ([0013]) (considered as an encapsulating shell) made of a polymer coating or layer ([0017], [0049]) wherein the core particle is comprised of multiple particles, each encapsulated within the polymer coating or layer (Figure 2).
Although modified Yushin discloses employing functionalized conductive carbon and sulfur cathode material is employed in batteries (Yushin  [0073], [0012]-[0013]), modified Yushin does not disclose functionalized carbon particles with carboxyl groups on the surface of the functionalized conductive carbon material particle.
On the other hand, Chang teaches that acid treating carbon particles functionalize carbon particles with acids produces carboxylic functional groups on carbon particle surfaces (Chang [0012], [0018]).  Such enables more of the cathode to be effectively used for the reduction-oxidations reactions that occur in a battery ([0008]).  Wherefore the teaching of Chang is disclosed as applies to batteries such that the oxidized carbon particles enables more wetting by the electrolyte and thus more cathode is effectively used for reactions in the battery ([0008]; [0010—first two sentences]); electrolyte employment being applicable to the instant invention as indicated in the instant Specification (instant Specification page 8 penultimate paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Chang acid treating to produce carboxylic functional groups on carbon particles of modified Yushin to enable more of the modified Yushin cathode to be effectively used. 
Although modified Yushin discloses the nanocomposite materials are formed in water emulsion (Yushin [0075]), and are applicable to having diameters less than 200 nm (2 microns [0043]), modified Yushin does not disclose a zeta potential for a treated carbon black measured in distilled water.
However, in analogous art associated with carbon black treatment (Yeh [0039], [0073]), Yeh teaches self-dispersing carbon black pigments, suggested as employed for acidic carbon blacks (Yeh [0005], [0039], [0065]), by indicating that a pigment dispersion’s zeta potential is to be lower than -50 mv, when comprised of sizes less than 0.2 microns ([0062])—comparable, in order for the material to be self-dispersing in water (Yeh, aqueous vehicle, [0060]). The suggested range has overlapping values with that of instant Claim 1 of -20 to -60 and thus includes taught values in the claimed range and thus including the overlapping portion of the mV range of Claim 1 (see MPEP 2144.05 I) by providing a choice of appropriate zeta potential values with dispersion functionality that includes those values in the overlapping range.
Although Yeh teaches using water for determining zeta potential measurements, involving water and pigment applicable to carbon black (Yeh [0062]), where water used for dispersion is de-ionized water (Yeh [0073] and Examples 1-7), measuring zeta potentials with distilled water is not specifically taught. On the other hand, de-ionizing water is a purification process just as distilling water is.  Thus, using purified water without ions is applicable to using water without ions performed by distilling—as criticality for distilled water instead of deionized water has not been established. 
It would have also been obvious to one of ordinary skill in the art at the time of the invention filing to have ensured zeta potential being lower than -50 mv as taught by Yeh, including values within the overlapping portion of the -20 to -60 mV range claimed using purified or distilled water so as to provide self-dispersion property of treated carbon black in water for diameter of electrode materials made by modified Yushin with a reasonable expectation of success.  
Regarding Claims 19-20, modified Yushin discloses the limitations set forth above.
Modified Yushin also discloses placing electrode particles on a metal substrate that employed to form a cathode electrode of a secondary battery (Yushin [0040] item 108 Figure 1). 
Regarding Claim 21, modified Yushin discloses the limitations set forth above.
Modified Yushin also discloses employing the batteries with the cathode materials in vehicles demanding high power (Yushin [0007], [0012]-[0013]).

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being obvious over Yushin et al. [Yushin] (US 2013/0224594) in view of Yeh et al. [Yeh] (US 2002/0014184), and further view of Chang et al. (US 2002/0160251) as applied to Claim 1 above, in further view of Muldoon (US 2014/0234707).
Regarding Claim 2, modified Yushin discloses the limitations set forth above.  
Modified Yushin does not disclose the amount of conductive carbon homogeneously dispersed throughout the at least one element of the core particle from 1.0 to 15 percent by weight of a total weight of the core particle. 
However, Muldoon teaches that composites of sulfur comprised with carbon are combined in an “intimate mixture” (Muldoon [0063]), an intimate mixture also considered as being a homogeneously dispersed of carbon within the at least one element of the sulfur core particle.
Such a core material weight is taught to comprise from 5-90 percent by weight of sulfur ([0065])—considered as being 5-90 percent of the total core weight of sulfur with carbon. As such, the amount of carbon in one or more of the sulfur-carbon core 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen an amount of carbon to provide an intimate mixture of sulfur and carbon electrode and conductive material, as taught by Muldoon, within the Yushin sulfur-carbon electrode composite with a reasonable expectation of success. 

Regarding Claim 8, Yushin discloses the limitations set forth above. 
Modified Yushin discloses placing positive and negative charges on the sulfur particle with polymers (such as polyacrylic acid Yushin [0098], [0074]), modified Yushin also discloses placing polyacrylic or polymethacrylic acid polymer (Muldoon [0069]) to form a polyelectrolyte on the surface of sulfur/carbon composite (Muldoon [0069], [0066]) and thus forming an encapsulating foundation layer on carbon sulfur composite cores (Muldoon [0066]). Although indicated but not exemplified, modified Yushin further suggests placing PEDOT:PSS polymer with other polymer layers ([0082])—including polyacrylic acid materials to form a PEML (polyelectrolyte multilayer Muldoon [0007]) encapsulating layer assembly  ([0086], [0082]) employing a polymeric encapsulating layer encapsulating at least one element of the sulfur-carbon particle composite (Muldoon [0082]), with a polymer suggested as being Poly(3,4-ethylenedioxythiophene)-poly(styrene sulfonate (PEDOT:PSS) and polyacrylic acid and, or polymethacrylic acid polymers (Muldoon [0082], [0069]).
Adding such layering improves capacity retention of batteries over cycling (Muldoon [0076]-[0077]).
It would have been further obvious to one of ordinary skill in the art at the time of the invention filling to have added a PEDOT:PSS coating on the carbon black and sulfur active material of modified Yushin, to improve battery capacity retention over cycling.

Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Yushin et al. [Yushin] (US 2013/0224594) in view of Chang et al. (US 2002/0160251), in further view of Yeh et al. [Yeh] (US 2002/0014184), and in additional view of Lion (Ketjen black product data, © 1996 considered published 1996 December).
Regarding Claim 5, modified Yushin discloses the limitations set forth above. 
Although modified Yushin discloses employing graphene in the form of graphene oxide and carbon black in composites ([0045], [0095]), modified Yushin does not disclose the functionalized carbon particles sizes in the range of 25 nm to 500 nm as the modified Yushin as carbon black and sulfur composite. 
Chang teaches employing acid treated carbon black (Chang [0018]).  Such enables more of the cathode to be effectively used for the reduction-oxidations reactions that occur in a battery ([0008] and Title). The acid treated carbon black is a Ketjen black.  Although Ketjen black is not disclosed as having a size, Lion (section 4 page 1-2) teaches that Ketjen black EC600JD has a particle size of about 34 nm.  Such carbon black is applied in battery materials and is employed at 60 percent amounts instead of non-EC600JD carbon black material requiring greater amounts for the same performance level  as EC600JD (Lion ibid.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the Ketjen Black of Chang in the version of Lion EC600JD Ketjen black having a 34 nm size as a carbon black, for the modified Yushin carbon and 

Regarding Claim 6, modified Yushin discloses the limitations set forth above. 
Although modified Yushin discloses using functionalized carbon black being a Ketjen black (Chang [0019]), modified Yushin does not disclose wherein a BET surface area of the functionalized conductive carbon material particle is from 1000-1600 m2/g. 
On the other hand, Chang teaches of employing acid treated carbon (Chang [0018]).  Such enables more of the cathode to be effectively used for the reduction-oxidations reactions that occur in a battery ([0008]). The acid treated carbon black is of a Ketjen black ([0019]).  Although Ketjen black is not disclosed as having a BET surface area, Lion (section 4 page 1-2) teaches that Ketjen black EC600JD has a BET surface area of 1270 m2/g included in the claimed range.  Such carbon black is applied in battery materials and is employed at 60 percent amounts instead of non EC600JD carbon back material having the same performance level with greater percent amounts than EC600JD.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a Chang Ketjen Black in the version of Lion Ketjen black having BET of 1270 as a carbon black for the modified Yushin carbon and sulfur composite while providing 60 percent Ketjen black amounts for the same performance level for a non-EC600JD carbon black material of greater amounts, with a reasonable expectation of success. 

Regarding Claim 9, modified Yushin discloses the limitations set forth above. 
Although modified Yushin discloses employing functionalized conductive carbon and sulfur cathode material is employed in batteries (Yushin [0073], [0012]-[0013]), modified Yushin does not disclose functionalized carbon particles with carboxyl groups. 
Chang teaches that acid treating carbon functionalizes carbon particles with acids produces carboxylic functional groups (COOH) in Chang ([0018]).  Such enables more of the cathode to be effectively used for the reduction-oxidations reactions that occur in a battery ([0008]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Chang acid treating to produce carboxylic functional groups on carbon particles of modified Yushin to enable more of the modified Yushin cathode to be effectively used. 
Although modified Yushin discloses that the carbon black treated is of Ketjen black (Chang [0019]), Yushin does not disclose the carbon black as being super conductive.  However, Ketjen black EC600JD provides superior conductivity as its use results in less resistivity and thus provides the same or greater conductivity with the same or less amounts of carbon black, as taught by Lion (Lion page 3 of 3 Chart and section 6) and thus is more conductive, or super conductive, when compared with other lesser conductive carbon blacks (Lion page 3 of 3 Chart and section 6 pages 2-3. Such material is also preferred in the instant Specification (page 6 penultimate paragraph).
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have employed a super conductive JD Ketjen black as taught by 

 (2) Response to Argument
I. Appellant argues:  A) that Yushin describes sulfur cores which are agglomerates or flocculants of smaller sulfur particles (see [0045], [0071, 0072 and 0075]) and therefore, never discloses or even suggests the structure of a core particle encapsulated by a coating of a polymeric layer as recited in Claim 1 as The Office has erroneously interpreted Yushin’s Figure 2 as showing multiple sulfur particles.
In response to A):   
Yushin discloses placing a polymer coating on the sulfur particles ([0097]) that are included with conductive additive (conductive functionalized carbon [0073]) enclosed within contacting nano-sulfur particles existing as agglomerated and forming core particles of 600 nm [[0072]-0073],[0075]). 
Wherefore the sulfur composite core particle comprises an encasing multi-functional shell providing metal ion penetration ([0013]) (considered as an encapsulating shell) made of a polymer coating or layer ([0017], [0049]); as such, each core particle, and thus every one of the particles of the core-comprised multiple particles, is encapsulated within the polymer coating or layer (Figure 2)--whether the core is considered a composite aggregate particle or a particle of the core.
The disclosure of Yushin is the same or similar to the instant Specification disclosure in the last paragraph of page 6. Page 6 discloses precipitated sulfur, selenium and tellurium particles are formed in the presence of functionalized carbon material and specific polymers which encapsulate the formed particles.   Figure 9 

B) Appellant further argues that Yushin in [0073] describes “functionalized conductive additive.” However, Yushin nowhere describes chemical structure modification. Appellants submit that a reading of paragraphs [0074]-[0075] shows that Yushin teaches using surfactants for surface functionalization. And In fact, Yushin describes carbonization of organic polymer to obtain a conductive carbon ([0073]). 
In response, Claim 1 requires functionalization but does not require chemical structure modification; Yushin discloses employing functionalized conductive carbon to provide surface charges (Yushin [0073], [ 0093]) wherefore the reference of Chang is relied upon to teach using carboxylic functional groups; such provides more wetting than less polar surfaces.  And thus discloses greater compatibility or affinity with adjacent polar electrolyte material and thus more compatible with polar ions as polysulfide ions as indicated in the (instant Specification para. 4-5 bridging paragraph and para. 6 lines, 12-13).
C) Further, Appellant argues that although The Office acknowledges Yushin does not disclose the limitations for functionalized conductive carbon material comprises carboxyl groups on at least a surface of the particle of the functionalized conductive carbon material and alleges it would have been obvious to modify Yushin according to the description of Chang to include such limitation elements.
For which Appellant disagrees with the application of Chang because Chang is directed to a cathode for a metal-air battery wherein the cathode contains acid functionalized carbon, catalyst and binder. Appellant argues nowhere does Chang 
In response to C), Chang teaches that acid treating carbon particles functionalizes carbon particles with acids produces carboxylic functional groups on carbon particle surfaces (Chang [0012], [0018]). Chang teaching applies to batteries such that the oxidized carbon particles enables more wetting by the electrolyte and thus more cathode is effectively used for reactions in the battery. See Chang’s [0008] and [0010—the first two sentences]). Chang’s electrolyte employment being applicable to the instant invention as indicated in the instant Specification (instant Specification page 8 penultimate paragraph). As such, because Chang teaches that the Chang invention is related to batteries (Chang [0001]) and thus Chang teaching is not considered to only apply to metal air batteries.
D):  Appellant argues, due to Yushin teaching away from Chang structure:  D1) because the Office acknowledges Yushin does not disclose the limitations for functionalized conductive carbon material comprises carboxyl groups on at least a surface of the particle of the functionalized conductive carbon material and alleges it would have been obvious to modify Yushin according to the description of Chang to include such limitation elements.
For which Appellant also argues that because Chang is directed to a cathode for a metal-air battery wherein the cathode contains acid functionalized carbon, catalyst and binder.  And for which Appellant argues that nowhere does Chang describe sulfur 
Moreover D2) Appellant argues that Chang is directed to an aqueous electrolyte (see [0044]) while Yushin is directed to a metal-ion battery having a non-aqueous electrolyte (see [0105]).
In response to D1) and D2), the electrolytes of Chang and Yushin both comprise an electrolyte salt in a solvent forming a solution (Molar solutions of Yushin [0105], Chang [0020], [0044] salt solutions) wherefore electrolyte salt in an electrolyte solvent provides dissolved polar salt ions producing battery power (Yushin [0053] and Chang [0003]).  Thus the solvents of both Yushin and Chang both necessarily disclose polar solvents to dissolve an inherently polar electrolyte salt.  Yushin and Chang also both include carbon with their electrode material (Yushin [0016], Chang [0018]).  As such, the references of Chang and Yushin share common attributes regarding cathode battery materials that include carbon and are therefore considered analogous arts. 
Such electrode carbon is taught by Chang to be comprised of oxidation-caused, functional carboxylic groups that are polar (Chang [0008], [0018]).  Chang’s teaching applies to batteries such that the oxidized carbon particles enable more wetting by the electrolyte and thus provides an electrode to be effectively used for reactions in the battery (Chang [0008] and [0010]).  
Wetting does not require penetration into an electrode or electrode particle—wetting only requires surface contact with an electrode or electrode particle.  The structures of both Chang and Yushin protect against electrolyte permeation in Chang carbon-layered structured cathode material (Chang [0009]), considered as applicable to  

Appellant also argues E)  that nowhere does Yushin reference describe treatment of a conductive carbon to form carboxyl groups such that a Zeta potential ranges from -20 mV to -60mV when measured in distilled water according to Claim 1.
In response to E) Yeh is relied upon in regard to carboxylic groups for oxidizing carbon black; carbon black is a pigment that is also disclosed by Yushin as being the carbon employed in sulfur based core materials (Yushin [0059], [0064]), wherefore Yeh teaches the treated carbon black enables it to self-disperse while such self-dispersing carbon black has a charge density measured by zeta potential of lower than -50 mv (Yeh [0062])—self-dispersing considered as aiding in the incorporation of carbon within the sulfur based core in suspension (Yushin [0071]).  Although seta potential is measured for a dispersion used with de-ionized water (Yeh [0073] and Examples 1-7), measuring zeta potentials with distilled water is not specifically taught. On the other hand, de-ionizing water is a purification process just as distilling water.  
Appellant also argues F) that Yeh is directed to pigments for inkjet inks and describes treatment of pigments with ozone so that a strong acidity is not obtained and the pH remains 6-8. Such is in direct contrast to Chang which requires a significantly lower pH (Chang [0019]-[0020]). 
In response, the Yeh process for making oxidized carbon has a pH of about 6-8 ([0067]) while the oxidized Chang carbon has a pH of less than about 7 ([Chang [0007]). 
Appellant further argues G) that the rejections do not comply with KSR wherefore the cited combination of element for Claim 1 as such combination of Yushin, Chang and Yeh are directed to distinctly different technologies while Chang and Yeh teach significantly different elements. Thus, there can be no logical technical underpinning to combine the references as alleged by the Office. Only in hindsight of the present invention could this unrelated group of references be cited in combination.
In response to G) regarding hindsight: 
Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the [Appellant’s] disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In further response to G), Chang and Yeh teach of similar elements as each reference applies to improving wetting or self-disposability wherefore such wetting of carbon improves  battery function as the oxidized carbon particles enables more wetting 
As such, it would have been obvious to one of ordinary skill in art at the time of the invention to have improved the Yushin sulfur-carbon battery, by improving wettability of carbon material using the teaching of Chang to improve battery electrode effectiveness while using the teaching of Yeh teaching that provides self-dispersion wettability of carbon particles.

II.  Appellant also argues regarding Claims 2 and 8 in further view of Muldoon {pages 9-10}:
That Muldoon teaches away from Yushin as 1) Muldoon applies to melt infused structures as only melt infused structures are enabled by Muldoon, 2) Muldoon is descriptive of material chemically different from the present application and 3) that the Office action ignores the “teaching away” aspect and applies Muldoon alleging the melt infused structure is only an embodiment and not a requirement of Muldoon disclosure as indicated in an Advisory Action (no date provided).  
In response to 1), Muldoon melt infused structures enables support of Muldoon’s claims.  Such disclosure is considered to limit Muldoon’s teaching as Muldoon does not teach of disclose the teaching only applies to melt infused structure.  Muldoon is relied upon for the two sulfur and carbon core material amounts that provide a combination for a functioning sulfur carbon battery. The amount of sulfur is taught to comprise from 5-90 percent by weight of sulfur (Muldoon [0065]) wherefore the amount of carbon is implicitly between 95 and 10 weight percent carbon and thus amount of carbon overlaps with the range claimed in instant Claims 2 (See MPEP 2144.05 I.).
In response to 2), although Muldoon does not indicate whether the carbon employed is functionalized upon employment with sulfur, the amount of carbon to make a sulfur-carbon battery, although the carbon treated as taught by Chang and Yeh, would still be applicable to the amount in the sulfur-carbon amounts taught by Muldoon. The amounts still being applicable to the primary reference of Yushin as well as to the instant invention of instant Claim 2.  Muldoon is not relied upon to teach functionalized carbon. 
In response to 3), Muldoon teaches of a sulfur composition which is suitable for utility as an electrode active material for a battery having high capacity and high cycle lifetime (Muldoon [0027]).  There is no requirement as to employing such composition for only a melt structure.  The melt structure is only applied to visually validate the taught composition (Muldoon [0071]).  As such, the additional teaching of Muldoon regarding a melt infused structure is not considered as teaching away as the composition is not limited to a melt structure.  Also, Muldoon is not relied upon to teach functionalized carbon on the surface of the carbon--as indicated in the instant Specification (instant Specification page 2 lines 24-25)--and the criticality of the amount of weight affecting a carbon and sulfur composition in regard to the criticality of the functionality of carbon material weight differing due to carbon surface functionality or not has not been made of record.  

III. Appellant also argues regarding Claims 5-6 and 9 in further view of Muldoon {pages 10-11}:

i) That Chang is directed to a cathode for a metal air battery wherein the cathode contains acid functionalized carbon catalyst and binder.  Nowhere does Chang describe sulfur as a cathode material of the presence of carbon particles within sulfur as a cathode material.  Chang is directed to an aqueous electrolyte (Change [0044]) while Yushin is directed to a metal ion battery having a non-aqueous electrolyte (Yushin [0105]).  As this rejection is based upon the description of Chang it is erroneous on the basis of the previous remarks. 

In response to the argument of i), the remarks are addressed in response to the previous remarks of Section D (D1 and D2) above. 

ii) Appellant additionally argues that Claims 5-6 and 9 that depend from Claim 1 and include all the elements recited in Claim 1.  The Failure of Yushin, Chan, and Yeh to render Claim 1 is described above. Wherefore Claim 1 is rejected over Yushin in view of Chang and because the reference combination is improper and because the two references are directed to distinctly different technologies the rejections should be reversed.  
In response to ii), the electrolytes of Chang and Yushin both comprise an electrolyte salt (Yushin [0105] and Chang [0044]).  The electrolyte salt in an electrolyte provides polar ions and electrons to produce electricity in batteries.  Such polar groups to apply to wetting of carbon material as Chang’s teaching applies to batteries such that the oxidized carbon particles enables more wetting by the electrolyte and thus provides an electrode to be effectively used for reactions in the battery (Chang Title, [0008]; [0010—first two sentences]).  In addition, Chang’s first paragraph states that the Chang 
Appellant also additionally argues: iii) That Lion cannot cure deficiencies of Yushin, Chang, and Yeh to render instant Claim 1 obvious as Chang is directed to a metal air battery while Yushin is directed to a metal ion battery having non-aqueous electrolyte; and nowhere does Chang describe sulfur as a cathode material or the presence of carbon particles within sulfur as a cathode material.
In response to iii), Lion is not relied upon to teach of Sulfur and carbon battery compositions; Chang is relied upon to teach carbon functionalization. Chang teaches that acid treating carbon particles functionalizes carbon particles with acids produces carboxylic functional groups on carbon particle surfaces (Chang [0012], [0018]). 
Such Chang teaching applies to batteries such that the oxidized carbon particles enables more wetting by the electrolyte and thus more cathode is effectively used for reactions in the battery ([0008]; [0010, first two sentences]).Chang electrolyte employment being applicable to the instant invention as indicated in the instant Specification (instant Specification page 8 penultimate paragraph).  Further, because Chang teaches “This invention relates to batteries” (Chang [0001] and Title), and not just a specific battery, Chang teaching is considered to any battery without necessarily applying to any specific battery.

 For the above reasons, it is believed that the rejections should be sustained.

Aaron Greso
 /Aaron J. Greso/
Examiner, Art Unit 1722
Cynthia H. Kelly
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        
Conferees:
Cynthia H Kelly
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013